Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 12/20/2021 has been entered. Claims 1-3, 5-7, 12-17, 21-26, and 29 are pending. Claim 30 has been cancelled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 12-17, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ueno (WO 2014132473) (refer to English Machine Translation provided by ESPACENET) in view of Fewkes (WO 2017087771)(refer to English Machine Translation provided by ESPACENET) (See IDS filed 2/23/2021).
	Re claim 1: Ueno teaches a light diffusing optical fiber (20, fig. 2) configured to be optically coupled to a light source (10, fig. 2) and to generate an output light (GT, fig. 2) in response to input light (G1, fig. 2) received from the light source (10), the light diffusing optical fiber (20) comprising: a core (30a, fig. 3a); a scattering layer (36, fig. 3a) surrounding the core (30a); and a light converting layer (40, fig. 3a) (see paragraph 22) surrounding the scattering layer (36), the light converting layer (40) comprising a matrix (matrix of 40, fig. 3a) and a 
However, Ueno is silent about the light converting layer comprising a polymer matrix.  
Fewkes teaches a light converting layer (130, fig. 3) comprising a polymer matrix (polymer material, see para [0034]) and a luminophore (luminophore, see para [0034]) within the polymer matrix (see para [0034]).
Therefore, in view of Fewkes, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a polymer matrix in the light converting layer of Ueno, in order to simplify its manufacturing. 

	Re claim 2: Ueno teaches the emitted light has a peak wavelength between 600 nm and 640 nm, and color of the output light as measured by the CIE 193 1 x, y chromaticity space, comprises x from 0.6 to 0.73, y from 0.25 to 0.35 (Note: Ueno teaches the same claimed material and therefore is able to produce emitted light with a peak wavelength between 600 nm and 640 nm and the same color output).


Fewkes teaches the light converting layer (130, fig. 3) has a radial thickness of 150 µm to 450 µm (see para [0038]). 
Therefore, in view of Fewkes, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a polymer matrix in the light converting layer of Ueno where the light converting layer has a radial thickness of 150 µm to 450 µm, in order to adjust the size of the layer to provide a desired thickness. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the radial thickness of the light converting layer to be 150 µm to 450 µm to adjust the size of the layer to provide a desired thickness, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

	Re claim 5: Ueno teaches the luminophore is a nitride phosphor material (Nitride based phosphor, see para 47).

Re claim 6: Ueno fails to teach the light converting layer comprises between 2.5 vol% and 15 vol % luminophore.  
Fewkes teaches the light converting layer (130, fig. 3) comprises between 2.5 vol% and 15 vol % luminophore (see para [0037]).  

It would have been obvious to one having ordinary skill in the art at the time the invention was made to change the concentration of the light converting layer to comprise between 2.5 vol% and 15 vol % luminophore to adjust the amount of light being converted, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Re claim 7: Ueno fails to teach the light converting layer comprises a scattering material dispersed within the polymer matrix.  
Fewkes teaches the light converting layer (130, fig. 3) comprises a scattering material (scattering material, see para [0039]) dispersed within the polymer matrix (see para [0039]).
Therefore, in view of Fewkes, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a scattering material dispersed within the polymer matrix of the light converting layer, in order to adjust the amount of light being scattered to produce a desired light output distribution.

	Re claim 12: Ueno teaches a light diffusing device comprising: a core (30a, fig. 3a); a scattering layer (36, fig. 3a) surrounding the core (30a); and a light converting layer (40, fig. 3a) surrounding the scattering layer (36), the light converting layer (40) comprising a matrix (matrix of 40, fig. 3a) and a luminophore (nitride based phosphor, see para 47); wherein the luminophore 
However, Ueno is silent about the core formed from a silica-based glass; the light converting layer comprising a polymer matrix, wherein a radial thickness of the light converting layer is 150 µm to 450 µm; and wherein the light converting layer comprises between 2.5% and 15% luminophore.  
Fewkes teaches the core (120, fig. 3) formed from a silica-based glass (silica glass, see para [0031]); the light converting layer (130, fig. 3) comprising a polymer matrix (polymer material, see para [0034]) and a luminophore (luminophore, see para [0034]), wherein a radial thickness of the light converting layer (130) is 150 µm to 450 µm (see para [0038]); and wherein the light converting layer (130) comprises between 2.5% and 15% luminophore (see para [0037]). 
Therefore, in view of Fewkes, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the material of the core to be silica-based glass, add a polymer matrix to the light converting layer, change the radial thickness of the light converting layer to be 150 µm to 450 µm and the light converting layer to comprise between 2.5% and 15% luminophore, in order to simplify manufacturing, adjust the thickness of the layer, and adjust the amount of light being converted to produce a desired light output distribution.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to change the material of the core to be a silica-based glass to adjust the light output, since it has been held to be within the general skill of a worker in the art to select a In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to change the radial thickness of the light converting layer, and the concentration of the luminophore of the light converting layer to adjust the amount of light being scattered or converted to produce a desired light output, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Re claim 13: Ueno teaches the light diffusing device configured to be optically coupled to a light source (10, fig. 2) and to generate an output light (GT, fig. 2) in response to input light (G1, fig. 2) received from the light source (10), wherein the emitted light has a peak wavelength between 600 nm and 640 nm, and color of the output light as measured by the CIE 1931 x, y chromaticity space, comprises x from 0.6 to 0.73, y from 0.25 to 0.35 (Note: Ueno teaches the same claimed material and therefore is able to produce emitted light with a peak wavelength between 600 nm and 640 nm and the same color output).  

	Re claim 14: Ueno fails to teach the light converting layer has a thickness of 200 µm to 400 µm.  
Fewkes teaches the light converting layer (130, fig. 3) has a radial thickness of 200 µm to 400 µm µm (see para [0038]).  

It would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the radial thickness of the light converting layer to be 200 µm to 400 µm to adjust the size of the layer to provide a desired thickness, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Re claim 15: Ueno teaches the luminophore is a nitride phosphor material (Nitride based phosphor, see para 47).  

Re claim 16: Ueno fails to teach the light converting layer comprises 5-10 vol% luminophore.  
Fewkes teaches the light converting layer (130, fig. 3) comprises 5-10 vol% luminophore (see para [0037]).  
Therefore, in view of Fewkes, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the concentration of the light converting layer to comprise 5-10 vol% luminophore, in order to adjust the amount of light being converted to produce a desired light output distribution.
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Re claim 17: Ueno fails to teach the light converting layer comprises a scattering material dispersed within the polymer matrix.  
Fewkes teaches the light converting layer (130, fig. 3) comprises a scattering material (scattering material, see para [0039]) dispersed within the polymer matrix (see para [0039]).
Therefore, in view of Fewkes, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a scattering material dispersed within the polymer matrix of the light converting layer, in order to adjust the amount of light being scattered to produce a desired light output distribution.

Re claim 21: Ueno teaches the light diffusing device (20, fig. 2) is optically coupled to the light source (10, fig. 2).  

Response to Arguments
Applicant's arguments filed 12/20/2021 have been fully considered but they are not persuasive. 
Regarding applicant's argument that "Ueno is directed to a light diffusing element that produces an entirely different color of light than the light diffusing optical fiber of claim 1, and 
	Furthermore, the examiner notes that Ueno satisfies the limitations of claim 5 that the phosphor is a nitride based phosphor, which would allow the light diffusing optical fiber to produce the claimed color. The recited claims do not distinguish applicant's nitride from the nitride disclosed in Ueno. Therefore, the nitride base phosphor of Ueno in view of the modification of Fewkes is sufficient to satisfy the claimed limitations of claims 1 and 5. 
	Regarding applicant's argument that "the light diffusing optical fiber and lighting system of the present claims also use a violet/blue light but nevertheless produce a different light output", the examiner notes that Ueno teaches a violet/blue light thereby satisfying the limitation. The examiner notes that the claim does not specify how the claimed light source can produce a different light output even though the recited structural limitations are the same. 
Regarding applicant's statement that "by using a violet/blue light source, the reliability and operational life of the lighting systems can be enhanced over systems that directly produce red light from a red laser or red laser diode. See Description, para. [0018]. Further, the violet/blue light sources typically operate at lower temperatures and can be passively cooled, which improves energy efficiency", the examiner notes that Ueno teaches a violet/blue light source.
.

Allowable Subject Matter
Claims 22-26 and 29 are allowed.
The following is an examiner's statement of reasons for allowance: 
The prior art taken as a whole does not show nor suggest a lighting system comprising: a light source generating input light having a peak wavelength less than 500; and a light diffusing optical fiber generating output light in response to the input light, the light diffusing optical fiber comprising: a core formed from a silica-based glass; a scattering layer surrounding the core; and a light converting layer surrounding the scattering layer, the light converting layer comprising a polymer matrix and a luminophore; wherein the light diffusing optical fiber is optically coupled to the light source such that input light generated by the light source is carried to the light converting layer; wherein the luminophore is configured to emit light in response to absorption of the input light, the emitted light having a peak wavelength greater than the peak wavelength of the input light; wherein a color of the output light as measured by the CIE 1931 x, y chromaticity space, comprises x from 0.55 to 0.75, y from 0.15 to 0.4; and wherein the scattering layer comprises a polymer matrix and scattering particles embedded within the polymer matrix of the scattering layer, wherein the polymer matrix of the scattering layer is formed from a polymer 
The closest prior art, Ueno (WO 2014132473), teaches a lighting system comprising: a light source (10, fig. 2) generating input light (GT, fig. 2) having a peak wavelength less than 500 nm (ultraviolet 380 nm to blue light 490 nm, see para 31); and a light diffusing optical fiber (20, fig. 2) generating output light (G1, fig. 2) in response to the input light (GT), the light diffusing optical fiber (20) comprising: a core (30a, fig. 3a); a scattering layer (36, fig. 3A) surrounding the core (30a); and a light converting layer (40, fig. 3a) surrounding the scattering layer (36), the light converting layer (40) comprising a matrix (matrix of 40, fig. 3a) and a luminophore (nitride based phosphor, see para 47); wherein the light diffusing optical fiber (20) is optically coupled to the light source (10) such that input light (GT) generated by the light source (10) is carried to the light converting layer (40); wherein the luminophore (nitride based phosphor, see para 47) is configured to emit light (YL, see para 46) in response to absorption of the input light (GT), the emitted light having a peak wavelength (yellow wavelength, see para 46) greater than the peak wavelength of the input light (blue wavelength, see para 31); wherein a color of the output light as measured by the CIE 1931 x, y chromaticity space, comprises x from 0.55 to 0.75, y from 0.15 to 0.4.
However, Ueno, does not include the core formed from a silica-based glass, a polymer matrix, and wherein the scattering layer comprises a polymer matrix and scattering particles embedded within the polymer matrix of the scattering layer, wherein the polymer matrix of the scattering layer is formed from a polymer material different from a polymer material of the polymer matrix of the light converting layer as required by the claim and there is no motivation 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Genier (US 2013/0308335), Li et al. (US 2014/0268815), and Yokogawa et al. (US 6,154,595) disclose a similar light diffusing optical fiber.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG B SONG whose telephone number is (571)272-9402. The examiner can normally be reached Monday-Friday: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHENG SONG/Primary Examiner, Art Unit 2875